PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Suga, Masaaki
Application No. 35/509,488
Filed: November 26, 2019
Attorney Docket No. 1089.043
For: Concrete building block

:
:
:   DECISION ON PETITION
:   UNDER 37 CFR 1.131(c)
:
:


This is a decision on the petition under 37 CFR 1.313(c), filed February 22, 2022, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is DISMISSED.

The petition to withdraw from issue is accompanied by a request for continued prosecution application (CPA) under 37 CFR 1.53(d) along with an information disclosure statement (IDS).  However, the filing of a CPA is improper in an international design application. See 37 CFR 1.53(d) (1)(ii) (“The prior nonprovisional application is a design application, but not an international design application”). 

37 CFR 1.313(c) provides that:

	Once the issue fee has been paid, the application will not be withdrawn from issue upon petition by the applicant for any reason except:
	(1) Unpatentability of one of more claims, which petition must be accompanied by an unequivocal statement that one or more claims are unpatentable, an amendment to such claim or claims, and an explanation as to how the amendment causes such claim or claims to be patentable; 
	(2) Consideration of a request for continued examination in compliance with 37 CFR 1.114; or
	(3) Express abandonment of the application. Such express abandonment may be in favor of a continuing application.

Accordingly, the petition must be dismissed as failing to comply with the provisions of 37 CFR 1.313(c)(3).  As the filing of a continuing application in the form of a continued prosecution application is not allowed.


Petitioner is reminded that the renewed petition to withdraw from issue may not be recognized or effective if not received by the appropriate deciding official in time to act prior to issuance.  Note 37 CFR 1.313(d). It is recommended that the facsimile number listed below be used to file the appropriate documents (i.e., the renewed petition and express abandonment) for withdrawing this application from issue or that applicant file the petition using the ePetition option in EFS-Web.  

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-0025
			Office of Petitions

By internet:		EFS-Web1

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.   


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 https://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)